Judgment unanimously affirmed, without costs. Memorandum: The record fails to establish negligence on the part of the defendants or that their conduct was the proximate cause of the alleged injuries. It is clear that it reasonably could not be anticipated by them that the injuries would result from the alleged wrongful acts (see Cameron v. State of New York, 37 A D 2d 46, affd. 30 N Y 2d 596; Dunn v. State of New York, 29 N Y 2d 313). (Appeal from judgment of Erie Trial Term dismissing complaint in negligence action.) Present — Del Vecchio, J. P., Marsh, Moule, Cardamone and Simons, JJ,